Case 1:20-cv-01875-PAB-KMT Document 68 Filed 04/22/21 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-1875-PAB-KMT

  ESTATE OF DERAMUS DEWAYNE LEMUEL, by and through its personal representative
  Elizabeth Lemuel;
  ELIZABETH LEMUEL, individually;
  Z.D.-L.M.L., individually, a minor, by and through their legal guardian Elizabeth Lemuel;
  D.J.L., individually, a minor, by and through their legal guardian Elizabeth Lemuel;
  D.S.L., individually, a minor, by and through their legal guardian Elizabeth Lemuel; and
  Z.A.T.L., individually, a minor, by and through their legal guardian Elizabeth Lemuel;

         Plaintiffs,

  v.

  EL PASO COUNTY, COLORADO;
  ARMOR CORRECTIONAL HEALTH SERVICES, INC.;
  DEPUTY DANIEL LEBARON, in his individual capacity;
  DEPUTY BRITTANY STUBBS, in her individual capacity;
  DEPUTY ANN BELL, in her individual capacity;
  DEPUTY BRANDON BURGESS, in his individual capacity;
  SERGEANT KIMBERLY MILLER, in her individual capacity;
  SERGEANT JAMES RODRIGUEZ, in his individual capacity;
  DEPUTY JOHN BRIENZA, in his individual capacity;
  DEPUTY CHADWICK YOUNG, in his individual capacity;
  SERGEANT CODY WRIGHT, in his individual capacity;
  DEPUTY KEVIN THORPE, in his individual capacity;
  NURSE DIANNA BEDIA, in her individual capacity; and
  NURSE ROBIN BAUER, in her individual capacity;

         Defendants/Third-Party Plaintiffs,

  v.

  UCH-MHS D/B/A UNIVERSITY OF COLORADO HEALTH MEMORIAL HOSPITAL
  CENTRAL,
  LESLIE MOATS, M.D., and
  REBECCA EIGHTEEN, RN,

         Third-Party Defendants.




                                                1
Case 1:20-cv-01875-PAB-KMT Document 68 Filed 04/22/21 USDC Colorado Page 2 of 4




  ______________________________________________________________________________

       PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION TO RESPOND TO
                      DEFENDANTS’ DISCOVERY REQUESTS
  ______________________________________________________________________________

          Plaintiffs, by and through their undersigned counsel of record, hereby move this Court for

  a two-week extension of time to respond to Defendants’ written discovery requests, as follows:

          1.     On March 25, 2021, Defendants/Third Party Plaintiffs served Plaintiffs with

  written discovery requests.

          2.     Plaintiffs responses to these discovery requests are due on or before April 22,

  2021.

          3.     Counsel for Plaintiffs have been working diligently to complete the responses

  within the timeframe prescribed by the Rules, but request an extension up to and including May

  7, 2021 to respond to the requests.

          4.     As to good cause, Plaintiffs state, and in addition to the normal press of business,

  counsel have been involved in the following:

                     a. Darold W. Killmer and Michael Fairhurst have three separate responses to

                         summary judgment due April 23, 2021 in the matter of Estate of

                         Christensen v. Axis Health System, et al., 18-cv-02962-WJM-SKC.

                     b. Darold W. Killmer and Reid Allison have a lengthy set of discovery

                         responses in the matter of Estate of Bailey v. City of Colorado Springs, et

                         al., Civil Action No. 20–cv–01600–WJM–KMT due April 22, 2021.

                     c. Michael Fairhurst has two separate sets of discovery responses in the

                         matter of Estate of Flores v. Supplemental Healthcare, Inc., et al., Civil



                                                  2
Case 1:20-cv-01875-PAB-KMT Document 68 Filed 04/22/21 USDC Colorado Page 3 of 4




                        Action No. 18-cv-002962-WJM-SKC due April 22, 2021.

                    d. Michael Fairhurst also has another set of discovery responses in the matter

                        of Moore v. Compass Group USA, Inc., Civil Action No. 21-cv-00487-

                        CMA-STV due April 22, 2021.

                  CERTIFICATE PURSUANT TO D.C.COLO.L.CIVR 7.1(a)

         5.     Counsel for Plaintiff, Reid Allison, certifies that he conferred with counsel for

  Defendants, who do not oppose the relief sought herein.

         6.     Pursuant to D.C.COLO.LCivR 6.1(c), a copy of this Motion is being

  contemporaneously served by undersigned counsel on their clients.

                                         CONCLUSION

         WHEREFORE, Plaintiffs respectfully request that this Court grant this Motion, providing

  Plaintiffs up to and including May 7, 2021 to respond to Defendants’ discovery requests.

         DATED this 22nd day of April 2021.

                                              KILLMER, LANE & NEWMAN, LLP

                                              /s/ Reid Allison
                                              ___________________________
                                              Reid Allison
                                              1543 Champa St., Ste. 400
                                              Denver, CO 80202
                                              (303) 571-1000
                                              (303) 571-1001 fax
                                              rallison@kln-law.com

                                              Attorney for Plaintiffs

                                 CERTIFICATE OF SERVICE

         I certify that on April 22, 2021 I filed this UNOPPOSED MOTION FOR
  EXTENSION via CM/ECF, and CM/ECF will generate a Notice of Electronic Filing to the
  following:


                                                 3
Case 1:20-cv-01875-PAB-KMT Document 68 Filed 04/22/21 USDC Colorado Page 4 of 4




  Larry Stone
  NIXON SHEFRIN HENSEN OGBURN, P.C.
  lstone@nixonshefrin.com

  Attorneys for Defendants Axis Health System, Brian Ensign, and Morgan Williams

  Thomas B. Quinn
  Peggy E. Kozal
  Margaret L. Boehmer
  tquinn@gordonrees.com
  pkozal@grsm.com
  mboehmer@gordonrees.com

  Attorneys for Defendants Ann Trebelhorn and Alfredo Chavarria

  Susan M. Stamm, Esq.
  HARRIS, KARSTAEDT, JAMISON & POWERS, PC
  sstamm@hkjp.com

  Attorney for Defendant Deborah Quayle

                                            KILLMER, LANE & NEWMAN, LLP

                                            s/ Jesse Askeland
                                            ___________________________
                                            Jesse Askeland




                                               4
